Citation Nr: 1215842	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a stomach disorder has been submitted.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disorder has been submitted.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board in January 2010 and was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to direct the RO to obtain the entirety of the Veteran's service treatment records and associate those records with the file, in compliance with the January 2010 Board remand directives.  

This case was previously before the Board in January 2010.  The Board remanded the claims and directed the RO obtain all available service treatment records.  To date, the file contains only the Veteran's March 1981 report of medical history and Chapter 8 examination, and the Silas B. Hayes Army Hospital records from May 1981 through the birth of her child in July 1981.  The remainder of the Veteran service treatment records from entrance into service in October 1979 through May 1981 has yet to be associated with the claim file and no formal finding of unavailability has been issued.  

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159  Furthermore, the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As VA has not procured the entirety of the Veteran's service treatment records in accordance with its duty under the law and the Board's January 2010 remand directives, an additional remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact all necessary sources to obtain all of the Veteran's available service treatment records.  Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile. In this context, the service department must either provide the identified records, or the RO must provide for the record a statement indicating why it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 

2. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

3. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


